DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s reply dated 22 June 2021 to the previous Office action dated 24 December 2020 is acknowledged.  Claims 1-2, 5, and 8-20 are pending in the application.
The rejection under 35 U.S.C. 101 made in the previous Office action is maintained as set forth below.
The rejections under 35 U.S.C. 103 made in the previous Office action are maintained as set forth below.

Election/Restrictions
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12 August 2019.
	Claims 1-2, 5, 8-13, and 20 are under current examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-2, 9-10, and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (natural product; product of nature) without significantly more.
The claim(s) recite(s) more than 5% (w/w) glycerol monolaurate (GML), which is not markedly different from its naturally occurring counterpart because GML is found naturally in breast milk and some plants (see US 2018/0289656 A1 paragraph [0043]) such as coconut (see US 2016/0095876 A1 paragraph [0152]), and isolation/concentration thereof makes no such marked difference (see, e.g., MPEP 2106.04(c)(II)(C)(2)).  Regarding the thickening agent, surfactant, alcohol, or water thereto, such are (or encompass) naturally occurring products and such combinations/mixtures of naturally occurring products make no such marked difference from the individual components of the mixtures.  An example of a natural product thickener is polysaccharides such as alginic acid.  An example of a natural product surfactant is glycerol monolaurate, and a single structure can satisfy two limitations in a claim (see Powell v. Home Depot U.S.A. Inc., 663 F.3d 1221, 100 USPQ2d 1742, 1748 (Fed. Cir. 2011)).  Another example of a natural product surfactant is lecithin.  An example of a natural product alcohol is ethanol.  Water is a natural product.
This judicial exception is not integrated into a practical application because the claimed recitation of a pharmaceutical composition suitable for topical administration adds no required additional structural limitation(s) not already encompassed by a 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional elements are recited in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-2, 5, and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlievert et al. (WO 2015/120310 A1; published 13 August 2015; of record) in view of Salamone et al. (US 2016/0095876 A1; published 07 April 2016; of record) and Greten et al. (US 2006/0039942 A1; published 23 February 2006; of record).
Schlievert et al. discloses an antimicrobial skin/mucosal gel comprising 10 wt% GML, 1.25 wt% hydroxypropyl cellulose (i.e., a thickening agent), 24 wt% polyethylene glycol (i.e., an alcohol), and 5 wt% water (page 10 line 5 to page 11 line 12).  The cellulose derivative may be hydroxypropyl cellulose or hydroxyethyl cellulose in a concentration of about 0.1-5 wt% (page 5 lines 24-27).  The composition may be an aqueous solution (page 5 lines 28-30).
Schlievert et al. does not disclose about 1-5 wt% surfactant as claimed.
Salamone et al. discloses an antimicrobial composition comprising 0.2-10 wt% or 0.1-4 wt% antimicrobial agent (claims 1, 14, 17) wherein the antimicrobial agent is glycerol monolaurate (claims 5, 22) wherein the composition may be a liquid-containing polymer solution (paragraph [0037]) wherein solutions include gelled solutions in water (paragraph [0202]) wherein the composition is applied to skin (abstract; claim 20) wherein the composition further comprises a surfactant such as polysorbate 80 (claim 8) wherein the surfactant is in a concentration of 0.01-1 wt% and the surfactant facilitates flow into skin crevices and skin folds and enhances overall antimicrobial behavior 
Greten et al. discloses alcohol-based antimicrobial compositions (title) useful as a topical application to skin (abstract) wherein the composition may be a viscous liquid or flowable gel that can easily be applied to skin (paragraph [0027]) wherein the composition may include glyceryl monolaurate (i.e., glycerol monolaurate, GML) (paragraph [0033]) wherein optional ingredients therein include surfactants (paragraph [0034]) wherein polyols such as glycerol are preferably included as skin conditioners, humectants, or moisturizers (paragraph [0023]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schlievert et al., Salamone et al., and Greten et al. by adding the 0.01-1 wt% polysorbate 80 surfactant of Salamone et al. to the composition of Schlievert et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to facilitate flow of the composition into skin crevices and skin folds and to enhance overall antimicrobial behavior of the composition and facilitate release of antimicrobial agent as suggested by Salamone et al., given also that Greten et al. teaches that surfactants are known optional ingredients in alcohol-based antimicrobial compositions useful in topical application to skin in forms including viscous liquids and flowable gels.  Such concentration of surfactant overlaps the claimed concentration of surfactant, and a prima facie case of obviousness exists where claimed and prior art ranges overlap per MPEP 2144.05(I).
prima facie obvious before the effective filing date of the claimed invention to follow the suggestions of Schlievert et al. as discussed above and to substitute the hydroxyethyl cellulose (HEC) of Schlievert et al. for the hydroxypropyl cellulose (HPC) in the antimicrobial skin/mucosal gel of Schlievert et al. in view of Salamone et al. and Greten et al. as discussed above, with a reasonable expectation of success, given that Schlievert et al. discloses that the cellulose derivative may be hydroxypropyl cellulose or hydroxyethyl cellulose.
Regarding claim 11, although Schlievert et al. does not disclose glycerol, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add glycerol as suggested by Greten et al. to the composition of Schlievert et al. in view of Salamone et al. and Greten et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to include skin conditioner, humectant, or moisturizer thereto as suggested by Greten et al.

Claims 1-2, 5, 8-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlievert et al. in view of Salamone et al. and Greten et al. as applied to claims 1-2, 5, and 8-12 above, and further in view of Scholz et al. (US 2005/0058673 A1; published 17 March 2005; of record).

Schlievert et al., Greten et al., and Salamone et al. do not disclose glycerol at about 20 wt% as claimed.
Scholz et al. discloses an antimicrobial composition comprising 10 wt% GML, 20 wt% beeswax (i.e., thickening agent), 1 wt% lactic acid (i.e., an alcohol) (Example 8; paragraph [0270]), wherein the composition is applied topically (abstract; claim 22), wherein the composition can include a hydrophilic component to improve antimicrobial activity (paragraph [0148]) in a concentration of even more preferably at least about 8 wt% to more preferably no greater than 40 wt% (paragraph [0154]) wherein if the antimicrobial agent is glycerol monolaurate the most preferred hydrophilic component is glycerin (paragraph [0153]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schlievert et al., Salamone et al., Greten et al., and Scholz et al. by adding the about 8-40 wt% glycerin (i.e., glycerol) of Scholz et al. to the composition of Schlievert et al. in view of Salamone et al. and Greten et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to improve antimicrobial activity as suggested by Scholz et al., given that Greten et al. suggests adding glycerol thereto as well.
Regarding the concentration range of about 2 wt% polysorbate 80 as in claim 13, such concentration range encompasses the prior art range of 0.01-1 wt%, given that prima facie case of obviousness exists.
Regarding the concentration range of about 1 wt% HEC as in claim 13, such concentration range encompasses the prior art concentration of 1.25 wt%, given that “about 1” encompasses “1.25”.  Moreover, the claimed range of about 1 wt% and the prior art range of 0.1-5 wt% of hydroxyethyl cellulose overlaps, and a prima facie case of obviousness exists where claimed and prior art range overlap per MPEP 2144.05(I).
Regarding the concentration range of about 20 wt% glycerol as in claim 13, such range overlaps the prior art range of about 8-40 wt%, and a prima facie case of obviousness exists where claimed and prior art range overlap per MPEP 2144.05(I).
Regarding the recitation in claim 20 of “for reducing the likelihood of human immunodeficiency virus (HIV) transmission”, such is a recitation of intended use which adds no additional structure/elements to the claimed composition.

Response to Arguments
Applicant's arguments filed 22 June 2021 have been fully considered but they are not persuasive.
Applicant argues that the Office action fails to cite one single naturally occurring product that is encompassed by the claims (remarks page 4).  In response, a rejection under 35 U.S.C. 101 of a natural product judicial exception to patentable subject matter does not require citation of a single naturally occurring product; a combination/mixture of natural products can be cited for such a rejection, as the instant rejection does.  In Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127 (1948), a mixture of different natural bacterial species that are not found in nature in such a mixture was found to be unpatentable subject matter (Id. at 128-132), and thus applicant’s assertion that a single naturally occurring product encompassing the mixture must be cited is not persuasive.  Such conclusion is reinforced by Ex parte Burgos, decision of the Patent Trial and Appeal Board dated 03 January 2017, Patent Application No. 13/076,117, pages 6-9, affirmed in non-precedential decision at 711 Fed.Appx. 646 (Fed. Cir. 2018) (a mixture of naturally occurring compounds is not rendered patent eligible under 35 U.S.C. 101 merely by claiming relative amounts or concentrations of the compounds in the mixture; noting that patent ineligible claims in Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127 (1948) recited relative amounts of bacterial species in a mixture).
Applicant argues that Schlievert et al. and Salamone et al. employ very different delivery systems in that Schlievert et al. teaches gels whereas Salamone et al. teaches liquid flowing compositions, and since the surfactant of Salamone et al. is part of the delivery system one of ordinary skill in the art would not have looked to import that component into the gel of Schlievert et al. (remarks page 5).  In response, the teachings of Schlievert et al. are not limited to a composition in gel form, but also may be in solution (i.e., liquid) form as noted in the rejection above.  Moreover, as discussed in the rejection above, Salamone et al. teaches that solutions (i.e., liquids) include gelled solutions in water, and Greten et al. teaches that topical alcohol-based antimicrobial compositions containing GML may be a viscous liquid or flowable gel as discussed in the rejection above, and thus surfactants were known to be included in both liquids and gels as discussed in the rejection above.  Furthermore, gels used in topical antimicrobial compositions are flowable as taught by Greten et al. as discussed in the rejection above, which reinforces that the lubricants of Schlievert et al. facilitate flow of the gel.
Applicant argues that neither Schlievert et al. nor Greten et al. disclose about 1-5 wt% surfactant as claimed (remarks page 5).  In response, as discussed in the rejection, Salamone et al. teaches 0.01-1 wt% polysorbate 80 surfactant, and motivation to add such surfactant amount to the composition of Schlievert et al. would have been to facilitate flow of the composition into skin crevices and skin folds and to enhance overall antimicrobial behavior of the composition and facilitate release of antimicrobial agent as suggested by Salamone et al., given also that Greten et al. teaches that surfactants are known optional ingredients in alcohol-based antimicrobial compositions useful in topical application to skin in forms including viscous liquids and flowable gels.  Such concentration of surfactant overlaps the claimed concentration of surfactant, and a prima facie case of obviousness exists where claimed and prior art ranges overlap per MPEP 2144.05(I).

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617